UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


CIRCUIT CITY STORES, INCORPORATED,      
                 Plaintiff-Appellant,
                  v.
                                                   No. 99-2360
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
              Defendant-Appellee.
                                        
            Appeal from the United States District Court
          for the Eastern District of Virginia, at Richmond.
                   Robert E. Payne, District Judge.
                           (CA-97-538-3)

                         Argued: May 3, 2000

                       Decided: October 31, 2000

Before MURNAGHAN,* LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

ARGUED: David E. Nagle, LECLAIR RYAN, Richmond, Virginia,
for Appellant. Barbara L. Sloan, EQUAL EMPLOYMENT OPPOR-
TUNITY COMMISSION, Washington, D.C., for Appellee. ON

  *Judge Murnaghan heard oral argument in this case but died prior to
the time the decision was filed. The decision is filed by a quorum of the
panel pursuant to 28 U.S.C. § 46(d).
2                   CIRCUIT CITY STORES v. EEOC

BRIEF: Ellen Duffy McKay, LECLAIR RYAN, Richmond, Vir-
ginia; W. Stephen Cannon, Pamela G. Parsons, CIRCUIT CITY
STORES, INC., Richmond, Virginia, for Appellant. C. Gregory Stew-
art, General Counsel, Vincent J. Blackwood, Assistant General Coun-
sel, EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
Washington, D.C.; Helen F. Fahey, United States Attorney, Debra J.
Prillaman, Assistant United States Attorney, Richmond, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Circuit City appeals the district court’s order dismissing its appeal
on sovereign immunity grounds. We have considered the briefs and
arguments of the parties, and we agree with the district court that it
lacked subject matter jurisdiction over this case. We therefore affirm,
for the reasons stated by the district court, the order dismissing this
case for lack of subject matter jurisdiction. See Circuit City Stores,
Inc. v. Equal Employment Opportunity Commission, 75 F. Supp. 2d
491 (E.D. Va. 1999).

                                                           AFFIRMED